HAMITER, Justice.
The defendant herein, Newt Thomas, was charged as a second offender with the operation of a motor vehicle while under the influence of alcoholic beverages and also with criminally reckess driving. On arraignment he pleaded not guilty to both offenses.
After a trial the defendant was found guilty of drunken driving as a second offender. Later, the court sentenced him to serve seven months in jail, to pay a fine of $350 (and costs), and to- spend an additional six months in jail in default of payment of the fine. From the conviction and sentence he appealed.
*443No bills of exceptions were reserved and perfected. Consequently there is nothing for us to review, unless there is error patent on the face of the record. State v. Mathe, 219 La. 661, 53 So.2d 802; State v. Lorello, 222 La. 268, 62 So.2d 402; State v. Kopf, 223 La. 421, 65 So.2d 898; and State v. Scott, 227 La. 198, 78 So.2d 832. Appellant has pointed to no such error and we have found none.
For the reasons assigned the conviction ■and sentence are affirmed.